ARMED SERVICES BOARD OF CONTRACT APPEALS
Appeal of--                                 )
                                            )
Lattice Government Services, Inc., fka      )     ASBCA No. 60759
 Ricciardi Technologies, Inc.               )
                                            )
Under Contract Nos. W911SR-04-D-0012 )
                    N66001-07-D-0084 )

APPEARANCE FOR THE APPELLANT:                      Douglas L. Patin, Esq.
                                                    Bradley Arant Boult Cummings LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Gregory T. Allen, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Chantilly, VA

                               ORDER OF DISMISSAL

      On 20 September 2017, the parties submitted a joint motion to dismiss this appeal
because the dispute has been settled. The parties jointly requested the appeal be
dismissed with prejudice.

      The appeal is dismissed with prejudice.

      Dated: 26 September 2017




                                                Administra ve Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60759, Appeal of Lattice Government
Services, Inc., fka Ricciardi Technologies, Inc., rendered in conformance with the Board's
Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2